Exhibit 10.1

 

UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
OFFICE OF THE COMPTROLLER OF THE CURRENCY

 

TERMINATION OF THE
AMENDED CONSENT ORDER BY AND BETWEEN
SOLERA NATIONAL BANK, LAKEWOOD, COLORADO
AND
THE COMPTROLLER OF THE CURRENCY

 

WHEREAS, in an effort to protect the depositors, other customers and
shareholders of Solera National Bank, Lakewood, Colorado (“Bank”), and to ensure
the Bank’s operation in accordance with safe and sound banking practices and all
applicable laws, rules, and regulations, the Bank and the Comptroller of the
Currency of the United States of America (“Comptroller”), entered into an
Amended Consent Order, dated December 16, 2010; and

 

WHEREAS, the Comptroller believes that the protection of the depositors, other
customers and shareholders of the Bank, as well as its safe and sound operation,
no longer require the continued existence of the aforementioned Amended Consent
Order;

 

NOW, THEREFORE, the Comptroller directs that the Amended Consent Order dated
December 16, 2010, be, and it hereby is, TERMINATED.

 

IN TESTIMONY WHEREOF, the undersigned, designated by the Comptroller as his
authorized representative, has hereunto set his hand.

 

 

/s/ Gary D. TeKolste

 

6-29-12

Gary D. TeKolste

 

Date

Assistant Deputy Comptroller

 

 

Denver Field Office

 

 

 

--------------------------------------------------------------------------------